El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
José Yélez Euiz fné acusado porque “ilegal, voluntaria y criminalmente, sin tener licencia para el expendio de ar-mas, vendió un revólver, que es un arma con la cual puede causarse daño corporal, a Esteban Cortés Colón, quien no tenía autorización para portarla.”
La prueba demostró que el acusado, que era un comer-ciante en frutos del país, vendió a Cortés un revólver viejo, que Cortés le compró, según dijo, “con la intención de lle-varlo al centro de su casa.”
La corte de distrito condenó'al acusado a sufrir un mes de prisión. No conforme el acusado apeló para ante esta Corte Suprema. Sostiene que la sentencia es errónea por-que “el espíritu de la ley es castigar al que ordinariamente se dedica a la venta de armas de fuego .... y no al que incidentalmente vende un revólver viejo,” y porque el com-prador adquirió el arma para usarla en el “centro de su casa,” donde tenía derecho para ello. El apelante no cita jurisprudencia alguna.
La ley aplicable está contenida en el artículo 3 de la Ley No. 14 de 1924. Es así:
“Tocia persona que vendiere, permutare, gravare, donare o en-tregare cualquier arma de las expresadas en el artículo primero de esta Ley, a otra persona que carezca de autorización legal para por-tarla, incurrirá en pena de prisión de un mes a seis meses. Excep-*932túanse las ventas que los comerciantes, debidamente autorizados al efecto, hicieren a otros comerciantes para la reventa.”
Basta leer el estatuto para concluir que no exige que el que venda se dedique regularmente al negocio. Cualquier persona que vendiere, permutare, donare o entregare por una sola vez a otra persona algún arma prohibida, como lo es un revólver, infringe la ley y comete el delito por ella pre-visto y castigado.
Examinemos la otra contención del apelante. Lo que la ley castiga es que la venta se baga a una persona que carezca de autorización legal para portar el arma. Aquí Cortés no tenía autorización legal. Luego el requisito existe. Pero la ley no considera que se comete un delito cuando el arma prohibida se porta dentro de la propia casa o finca. Siendo esto así, ¿qué influencia puede tener la circunstancia de que el arma se adquiera para portarla de acuerdo con la ley, aunque no se tenga licencia para ello?
La cuestión en verdad es una que "debe quedar abierta a la apreciación de las circunstancias concurrentes en cada caso porque en el comercio ordinario de los hombres se ce-lebran día tras día transacciones que envuelven armas pro-hibidas compradas con el único propósito de usarlas en las faenas domésticas o agrícolas, pero cuando se trata de un revólver si se admitiera como una completa defensa la de-claración del comprador en el sentido de que adquiría el revólver para usarlo dentro de su casa o finca, podría fácil-mente destruirse el precepto prohibitivo y de hecho queda-ría anulado el estatuto. Desde luego que si la corte está convencida de que la intención del acusado ha sido sola-mente llevar el arma a su propia casa, surgiría una situa-ción distinta, pero en el presente caso la prueba tiende a demostrar que el mismo comprador fué convicto del delito de portar armas prohibidas.
Además, las excepciones contenidas en el artículo 5 de dicha Ley No. 14 de 1924, y otras prescripciones que la misma ley contiene, son de tal naturaleza que interpretadas *933y aplicadas debidamente cubren cualquier situación justa que pueda presentarse.
A virtud de todo lo expuesto debe declararse sin. lugar el recurso y confirmarse la sentencia apelada.